CONFESSION OF ERROR
PER CURIAM.
Appellant, Jose Medina, appeals his sentence for multiple counts of conspiracy and trafficking in cannabis, and conspiracy and trafficking in cocaine. We reverse.
Appellant entered into a plea agreement providing a guidelines sentence on a reduced number of counts in exchange for substantial assistance to the State. The plea agreement erroneously listed the guidelines sentence as “7-9 years.”
At the sentencing hearing, the State advised the court that appellant had complied with the terms of the plea agreement. The State also pointed out that the recommended guidelines sentence for appellant was 5V2-7 years. Nevertheless, the court sentenced appellant to nine years.
Appellant contends that the trial court erred in failing to sentence appellant to the correct guidelines range. The State concedes error. In sentencing appellant, the trial court stated:
[H]e got the benefit of the bargain.”
In fact, the benefit of appellant’s bargain was to receive the guidelines sentence for the charges to which he pleaded. Accordingly, we find error and remand this cause for resentencing pursuant to the correct sentencing guidelines. See Sellers v. State, 578 So.2d 339 (Fla. 1st DCA), decision approved, 586 So.2d 340 (Fla. 1991).